Citation Nr: 1703949	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for thoracolumbar degenerative joint disease and disc disease, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to August 1974 and May 1976 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In October 2016 the Veteran testified via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing the Veteran requested that the record be left open for 60 days to allow submission of additional evidence in the form of private treatment records from a pain clinic.  See Hearing Transcript, Pg. 5-6.  As discussed below, it appears that such evidence was submitted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

After a review of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claim.

The Veteran seeks an increased rating for his service-connected thoracolumbar degenerative joint disease and disc disease.  Specifically, during the October 2016 Board hearing, the Veteran testified that the symptoms of his thoracolumbar degenerative joint disease and disc disease are more severe than the current 20 percent disability rating reflects.  He stated that he experiences numbness and radiating pain down the buttock and legs to his feet, and also that his back symptoms have worsened since his last VA compensation and pension (C&P) contracted examination.  See Hearing Transcript, Pg. 6-7.
In light of the Veteran's statements identifying increasing symptoms related to his thoracolumbar degenerative joint disease and disc disease, as well as the fact that the Veteran's service connected disability has not been assessed at a VA examination since June 2014, another examination is required to evaluate his current thoracolumbar degenerative joint disease and disc disease.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  Therefore, the Veteran should be scheduled for an updated VA examination of his back on remand.  Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the evidence reflects that a disability has increased in severity since the time of the last VA examination).

In this regard, in July 2016, United States Court of Appeals for Veterans Claims (the Court) decided Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Accordingly, the new VA examination must be conducted in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.  

Finally, during the October 2016 Board hearing, the Veteran stated that for the past eight years he has been treated at a private pain clinic through referral of the VA and that he was last treated for his back disability in May and June of 2016.  See Hearing Transcript, Pg. 4-5.  The record reflects that the Veteran submitted additional evidence from Madigan AMC Fort Lewis dated from March 2003 to October 2016 and private treatment records from Dr. J.I. of Cascade Interventional Pain Center, showing epidural injections to treat back pain dated from March 2013 to May 2016.  Treatment records from Cascade Interventional Pain Center dated from August 2008 to October 2009 are also associated with the claims file, dating back to eight years as reported by the Veteran.  

For the sake of efficiency, the AOJ's adjudication of the claim should include consideration of all additional evidence received prior to and since the last adjudication in the July 2014 supplemental statement of the case that has not previously been considered-to include private records from Cascade Interventional Pain Center, and medical records from Madigan AMC Fort Lewis -as well as any records associated with the electronic claims file (in VBMS and Virtual VA) pursuant to this remand.  The AOJ should specifically consider whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, the matter is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for thoracolumbar degenerative joint disease and disc disease, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the thoracolumbar degenerative joint disease and disc disease should be reported in detail.    

2.  The examiner should be asked to provide a complete assessment of the severity of the Veteran's service connected thoracolumbar degenerative joint disease and disc disease.  

The examination should be conducted in accordance with the current Disability Benefits Questionnaire (DBQ), to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion for the thoracolumbar spine regions.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's thoracolumbar disability are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  

The examiner must address whether the Veteran has neurological abnormalities associated with his spine disability, to include radiculopathy, and, if so, the severity of such abnormalities.  

3.  Thereafter, readjudicate the claim that is the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




